

117 S2635 IS: Passport Backlog Elimination Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2635IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to submit a plan to eliminate the backlog of passport applications due to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Passport Backlog Elimination Act.2.Plan to eliminate passport application backlog(a)Defined termIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Oversight and Reform of the House of Representatives.(b)In generalNot later than October 30, 2021, or 30 days after the date of the enactment of this Act, whichever is later, after consultation with the appropriate congressional committees, the Secretary of State shall submit a plan to the appropriate congressional committees, containing the actionable strategies described in subsection (c), to ensure that the backlog of passport applications due to the COVID–19 pandemic is eliminated in a timely manner in order to promote the national security and economic interests of the United States.(c)Actionable strategiesThe actionable strategies described in this subsection are—(1)eliminating the backlog of at least 1,400,000 passport applications;(2)establishing a timeline for the elimination of such backlog;(3)ensuring that—(A) the expected processing time for routine passport applications is between 6 and 8 weeks;(B) the expected processing time for expedited passport applications is between 2 to 3 weeks; and(C) the expected processing time for expedited passport applications for Federal Government personnel is not more than 8 business days;(4)ensuring the safety of Department of State personnel and customers and compliance with all applicable Federal, State, and local health and social distancing guidelines; and(5)offering expedited service for applicants requiring a passport for purposes related to their employment.(d)ImplementationNot later than 30 days after the submission of the plan required under subsection (b), the Secretary of State shall begin implementing the plan to eliminate the backlog of passport applications due to the COVID–19 pandemic.(e)Inspector General auditNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit to the appropriate congressional committees the results of an audit analyzing—(1)the elimination of the passport application backlog required by the plan submitted pursuant to subsection (b); and(2)the Department of State’s efforts to carry out the actionable strategies described in subsection (c).3.Termination of requirementsThe requirements under this Act shall terminate on September 30, 2021, if, on such date—(1)all of the passport applications received before June 15, 2021, have been processed; and (2)the Department of State has resumed accepting passport applications for routine and expedited processing.